DocuSign Envelope ID: 36F329B4-3516-4174-A1A6-00F1B954B684
                Case: 1:20-cv-00220 Document #: 185 Filed: 01/22/21 Page 1 of 2 PageID #:6042




                                       IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION

              SUN CHENYAN,

                                             Plaintiff,

                           v.                                       Case No. 20-cv-00220

              THE PARTNERSHIPS AND                                  Judge John F. Kness
              UNINCORPORATED ASSOCIATIONS
              IDENTIFIED ON SCHEDULE “A”

                                             Defendants.


                                        DECLARATION OF AARON VILLARREAL

                     I, Aaron Villarreal, hereby attest, under the penalties of perjury, the following:

                     1.         I am a duly authorized custodian of the records for ContextLogic Inc. d/b/a Wish

             (“Wish”), and in such capacity, I have authority to certify the attached record.

                     2.         The attached document reflects true and correct information that Wish has in its

             possession, custody, or control for Wish Post user identifications provided by Plaintiff, and contact

             and account information for defendants identified by Plaintiff.

                     3.         The attached document reflects information that was kept in the course of the

             regularly conducted business activity of Wish and was prepared as a regular practice.

                     4.         The attached document reflects information that was prepared by the personnel of

             Wish in the ordinary course of business, at or near the time of the occurrence of the matters set

             forth therein, and by a person or persons with knowledge of, and a business duty to record or

             transmit, those matters.




                                                                1
DocuSign Envelope ID: 36F329B4-3516-4174-A1A6-00F1B954B684
                Case: 1:20-cv-00220 Document #: 185 Filed: 01/22/21 Page 2 of 2 PageID #:6043




                     I declare under the penalty of perjury under the laws of the United States of America that

             the foregoing is true and correct.

                                      8
                     Dated: January ____, 2021
                                                                  __________________________________
                                                                  Aaron Villarreal




                                                             2
